DETAILED ACTION
Status of the Claims
Claims 1-10 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A system for interring movement destination of a person by utilizing a wireless device”.


Claim Objections
7.05.05    Duplicate Claims, Warning
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Molaison (US 20110125514) in view of Vandanapu (US 20170153115).
Regarding claim 1, Molaison disclosed a system of patient destination prediction, comprising:
acquiring identification information of a wireless device and information for identifying a position of the wireless device;
[0012] FIG. 1 depicts a diagram of a partial floor plan 10 of a medical care facility. While the floor plan 10 used in the present disclosure is that of a medical care facility, it is understood that the present disclosure is not limited in geography to only medical care facilities, but may be any type of facility within which telemetry monitoring is implemented. These facilities may include a medical care facility such as a hospital or clinic, but may also include any other facilities implementing a telemetry system, including, but not limited to nursing homes, assisted living centers, or schools; however, for the present disclosure the example of a medical care facility is used. The medical care facility includes a plurality of antennas 12 or other signal receiving devices that receive broadcasted telemetry signals from a remote unit (not depicted) worn by, or otherwise associated with, a patient or monitored subject 50. 
 [0014] The remote unit transmits a location signal that is used to identify the location of the patient within the medical care facility. The location signal may be one that is detected by one or more of the antennas 12, in order to triangulate the remote unit associated with the patient. In an embodiment, at least three antennas receive a location signal for triangulation of the patient location; however, this is not limiting on the number of antennas 12 distributed through the telemetry coverage area 16 or the overlap of the receiving ranges 14 of the plurality of antennas 12. Alternatively, the location signal may include information indicative of the location of the patient, such as positional coordinates as determined by a GPS system within the remote unit. Therefore, the location signal may either be indicative of the actual patient location, or may be a signal that is used to derive the location of the patient within the telemetry coverage area 16.
inferring the movement destination of the person to which the wireless device is attached from the Position of the wireless device, based on the learned model; and reporting the inferred movement destination;
[0028] Alternatively, the prediction of patient destination may be created using a separate location prediction computer (not depicted).
[0029] Referring back to FIG. 1, the floor plan 10 of FIG. 1 is also representative of an embodiment of the information displayed by a graphical display of the central station 42. The central station 42 may present the patient location information graphically, such as using a floor plan representation, like FIG. 1, that indicates both the monitored patients and their potential destinations. Alternatively, the central station 42 may present the patient location information and destination predictions in tabulative or textual formats. In still further embodiments, the destination prediction may only be presented as an alarm, when it is predicted that the probability of the patient leaving the telemetry coverage area 16 meets a predetermined threshold probability. 
Molaison did not disclose storing a learned model generated by performing machine learning by using a training dataset including a position of a person to which the wireless device is attached and a movement destination of the person to which the wireless device is attached; 
inferring the movement destination of the person … based on the learned model;
First, Vandanapu teaches a location tracking system wherein [0216] The estimation module 524 can further generate the estimated destination 302 as the person, the location, the entity, the establishment, or a combination thereof matching or relevant to the contextual parameters 212 for the current instance of the travel session 210 as exemplified above, such as The estimation module 524 can generate the estimated destination 302 as the person, the location, the entity, the establishment, or a combination thereof within the potential target set 320 corresponding to maximum instance or highest value of the target likelihood 322.
Second, Examiner takes official notice that it is well known in the art to use a dataset to train a machine learning system.
Molaison and Vandanapu are considered to be analogous art because they pertain to location tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate storing a learned model generated by performing machine learning by using a training dataset including a position of a person to which the wireless device is attached and a movement destination of the person to which the wireless device is attached; inferring the movement destination of the person based on the learned model for Molaison’s system in order to achieve better prediction.
	Regarding claim 2, the claim is interpreted and rejected as claim 1.
	Regarding claim 4, Molaison disclosed further [0039] Referring now to FIG. 3, it depicts the floor plan 10 with two different alternative locations, location 52 and location 54, for the patient 50 to proceed from the location in FIG. 1. From both locations 52 and 54, the patient 50 may move to the same five destinations A, B, C, D, and E. If the patient 50 moves to location 52, as the patient 50 moves, the LS computer 36 continuously updates the destination prediction, taking into account the updated patient location, trajectory, and speed, as well as the historical by the time the patient 50 moves to location 52, the destination probabilities have changed to: 
TABLE-US-00002 DESTINATION PROBABILITY % A 59% B 35% C 2% D 2% E 2% 
[0040] By referencing the above Table, it can be seen that as the patient 50 turned in the direction away from the telemetry coverage area 16 boundary and destination D, the probability that the patient would enter this destination is drastically reduced. The reduction in this destination probability of the destination D would be due to the fact that patients historically at location 52 on the trajectory and speed of patient 50, rarely turn around and head out of the telemetry coverage zone 16 to destination D. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the learned model is generated by performing the machine learning by using the training dataset including the position of the person to which the wireless device is attached, a time at which the identification information of the wireless device and the information for identifying the position of the wireless device have been acquired, and the movement destination of the person to which the wireless device is attached, and the inferring includes inferring the movement destination of the person to which the wireless device is attached, based on the position of the wireless device and the time at which the identification information of the wireless device and the information for identifying the position of the wireless device have been acquired for Molaison’s system in order to achieve better prediction.
Regarding claim 7, Molaison disclosed [0007]A graphical display receives and presents the patient destination and receives and presents the alarm.
Regarding claim 9, the claim is interpreted and rejected as claim 1.
.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Molaison (US 20110125514) in view of Vandanapu (US 20170153115), in view of Salas-Boni (US 20160029966).
Regarding claim 5, Molaison did not disclose wherein the training dataset is obtained by deleting aberrant data, which is detected as including an aberration, from the acquired information for identifying the position of the wireless device.
Salas-Boni teaches a machine learning system wherein [0030] In more detail associated with one variation of clipping/winsorizing, as shown in the flowchart of FIG. 3A, Block S120 can include performing one or more statistical transformations that place limiting thresholds on analyte sensor outputs values (i.e., extreme values), thereby clipping aberrant sensor responses due to moisture (e.g., due to sweat, due to exercise, etc.), mechanical motion (e.g., of the analyte sensor relative to the body of the user), and any other suitable transient noise source. To preserve data continuity, a faded clipping operation implementing one or more of a Huber filter, an M estimator, and any other suitable statistical estimator can be used instead of a process that performs a hard cut off. Threshold limits used in a clipping/winsorizing operation can be based upon one or more of: expected analyte sensor output ranges and distributions of output values and information from the personal database of the user (e.g., historical information, health information, risk factors, etc.).
[0059] Any of the above variations can involve application of any of the above filtering methods. Furthermore, the machine learning algorithm(s) can include any suitable class of 
Molaison and Salas-Boni are considered to be analogous art because they pertain to machine learning. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the training dataset is obtained by deleting aberrant data, which is detected as including an aberration, from the acquired information for identifying the position of the wireless device for Molaison’s system in order to achieve better prediction.
Regarding claim 6, the claim is interpreted and rejected as claim 5. {i.e. “clipping aberrant sensor responses”, [0030] of Salas-Boni}


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Molaison (US 20110125514) in view of Vandanapu (US 20170153115), in view of Agulnik (US 20160187139).
Regarding claim 8, Molaison did not disclose wherein the reporting includes reporting one of the movement destinations of the person to which the wireless device is attached or reporting a flow line indicating a plurality of the movement destinations of the person to which the wireless device is attached.
Agulnik teaches a system for prediction of a destination and movement of a person of interest wherein the at least one memory device further is configured to store a set of instructions that, when executed by the processor, cause the processor to predict one or more of a destination of the person of interest (POI). (claim 13)
Molaison and Agulnik are considered to be analogous art because they pertain to movement tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate he reporting includes reporting one of the movement destinations of the person to which the wireless device is attached or reporting a flow line indicating a plurality of the movement destinations of the person to which the wireless device is attached for Molaison’s system in order to achieve better prediction.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685